Citation Nr: 0107207	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  97-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from January 24, 
1996, to May 20, 1998.

2. Entitlement to service connection for a back disorder, to 
include L1-5 disc pathology, S1 radiculopathy, and L3-4 
foraminal stenosis.

3. Entitlement to service connection for a skin condition to 
include congenital pseudofolliculitis barbae as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for PTSD and 
assigned a schedular evaluation of 10 percent disabling 
effective from January 24, 1996, the date of the veteran's 
claim.  Pursuant to Gallegos v. Gober, 14 Vet. App. 50, 55 
(2000), the veteran's request for an increased rating for his 
PTSD received in June 1996 constitutes a timely filed Notice 
of Disagreement to the May 1996 rating decision.  Thereafter, 
by an October 1996 rating decision, the rating for the 
veteran's PTSD was increased to 30 percent, effective from 
October 4, 1996; by a June 1997 rating decision the rating 
was increased to 50 percent, effective from January 24, 1996; 
and by a December 1998 rating decision, his PTSD was 
evaluated as 100 percent disabling, effective from May 21, 
1998.

This matter also comes before the Board on appeal from a 
December 1996 rating decision which denied entitlement to 
service connection for a back disorder and a December 1998 
rating decision which denied entitlement to service 
connection for a skin condition to include congenital 
pseudofolliculitis barbae as a result of exposure to 
herbicides.

The Board notes that the December 1998 rating decision also 
denied the veteran's claims of entitlement to service 
connection for a knee disorder and a left leg disorder.  
While the March 1999 Notice of Disagreement submitted on the 
veteran's behalf addressed these issues, no timely 
Substantive Appeal was received regarding his knee and left 
leg claims after the Statement of the Case was promulgated in 
May 1999.  Accordingly, the Board does not have jurisdiction 
to address these issues.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2000).


REMAND

The February 1997 VA Form 9, Appeal to Board of Veterans' 
Appeals, submitted by the veteran; the June 1999 VA Form 9 
submitted on his behalf; as well as subsequent correspondence 
from the veteran's fiduciary reflect the desire of the 
veteran and his fiduciary for a Travel Board hearing before a 
Member of the Board at the RO.  Although the evidence of 
record shows that the veteran's Travel Board hearing has been 
rescheduled at the request of his fiduciary on two prior 
occasions, the correspondence dated in November 2000, 
informing him of his most recently scheduled hearing was 
returned to the RO by the United States Postal Service.  In 
the claims file, this returned letter is addressed to an 
incomplete address.  While the veteran did not appear at the 
scheduled hearing, it appears that this letter was sent to an 
incorrect address.  Accordingly, the Board is of the opinion 
that the veteran should be provided with another opportunity 
to appear for a Travel Board hearing.

The Board notes that the veteran has appealed from an 
original rating for PTSD.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the 
instant case, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate evaluations must be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

The law now provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
whenever VA, after making such reasonable efforts, is unable 
to obtain all of the relevant records sought, VA shall notify 
the claimant that VA is unable to obtain records with respect 
to the claim.  The notification must identify the records VA 
is unable to obtain; explain the efforts that VA made to 
obtain those records; and, describe any further action to be 
taken by VA with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

The claims file contains a June 1997 statement from the 
Houston Vet Center which reflects that the veteran had been 
in receipt of treatment for PTSD at this facility since June 
1996.  Statements from the veteran and his wife reflect that, 
from 1972 to 1977, he received treatment at the "old" VA 
Medical Center in Houston for various complaints to include 
his low back impairment.  It has been reported that he was 
treated at the Harris County Health Department for 
"chloracne outbreaks."  It has also been reported that the 
veteran was involved in an automobile accident in February 
1996.  These records are not contained in the claims file.  
Upon remand, the RO should request copies of these treatment 
records in accordance with the Veterans Claims Assistance Act 
of 2000.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
PTSD, from January 1996 to May 1998, 
as well as for back impairment and 
skin complaints since service.  After 
securing the necessary release, the RO 
should obtain these records.  The 
attention of the RO is specifically 
directed to any pertinent records 
available from the Houston Vet Center, 
the "old" VA Medical Center in 
Houston, the Harris County Health 
Department, and treatment records 
associated with the veteran's February 
1996 automobile accident.  The RO 
should request that the respondents 
state in writing whether they have 
searched all applicable secondary 
sources for such records.  In the 
event that the records are 
unavailable, this should be noted in 
writing in the claims folder.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), 01-
02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

3. The RO should schedule the veteran for 
a hearing before a Member of the 
Board.  A copy of the notice to the 
veteran of the scheduling of such a 
hearing should be placed in the 
record.

Following completion of the above actions, the case should be 
reviewed by the RO. If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond. The case should then be 
returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


